                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 EARL L. WHITE,

        Appellant,                                  Case No. 18-11082
                                                    Honorable Laurie J. Michelson
 v.

 ESTATE OF CHARLIEMAE JOHNSON,

        Appellee.


 OPINION AND ORDER AFFIRMING BANKRUPTCY COURT ORDER DENYING
        DEBTOR’S MOTION TO SET ASIDE DEFAULT JUDGMENT


       According to Charliemae Johnson’s Estate, Johnson paid Earl White $45,000 to renovate

her fire damaged home. White failed to do the work but kept the money. After White filed for

bankruptcy, the Estate filed an adversary proceeding to prevent the $45,000 debt from being

discharged. White failed to respond, and a default judgment was entered. The Bankruptcy Court

declined to set aside the default judgment, finding no excusable neglect. White now appeals that

ruling. Finding no abuse of discretion, the decision of the Bankruptcy Court is AFFIRMED.

                                               I.

       Earl White filed for bankruptcy protection on June 29, 2016. (ECF No. 6, PageID.87.) The

Estate of Charliemae Johnson filed an adversary proceeding on November 18, 2016, objecting to

the discharge of a certain debt. (ECF No. 3, PageID.18-21.)

       According to the complaint initiating that adversary proceeding, Johnson hired White, a

contractor, to renovate her home after it sustained fire damage. (ECF No. 3, PageID.19.) From her

insurance proceeds, Johnson paid White $45,234.00 in advance of the work. (Id.) But White

“fail[ed] to do th[e] renovation work and/or pay for all construction labor and materials.” (ECF
No. 3, PageID.20.) The complaint alleged one count of Fraudulent Violation of Builder’s Trust

Fund Act. (ECF No. 3, PageID.19.) The Estate sought an order precluding White from discharging

the debt and for a judgment of $45,234.00. (ECF No. 3, PageID.21.)

       As permitted by Bankruptcy Rule 7004(b)(1), the summons and complaint were served on

both White and his counsel on November 23, 2016, by regular, first class mail. (ECF No. 3,

PageID.24.) Service on White was made at the Southfield, Michigan address listed in White’s

bankruptcy petition and on the docket in White’s bankruptcy case. See In the Matter of Earl L.

White, No. 16-49404 (Bankr. E.D. Mich. June 29, 2016).

       White subsequently filed a motion to set aside/vacate the discharge and have the

bankruptcy case dismissed. (ECF No. 6, PageID.87.) This motion was conditionally granted; the

condition being White had to first pay the Trustee $2,000. (ECF No. 8, PageID.101.) Evidently,

the fee was not timely paid. (Id.)

       Meanwhile, White had failed to respond to the complaint in the adversary proceeding. So

on December 28, 2016, the clerk entered default. (ECF No. 3, PageID.26.) A few months later,

White’s bankruptcy counsel withdrew. (ECF No. 2, PageID.28.) And on May 3, 2017, the Estate

filed a motion for entry of a default judgment denying discharge of debt. (ECF No. 3, PageID.27.)

The Estate’s counsel served White by mail at the Southfield address. (ECF No. 3, PageID.31, 35.)

White did not respond to the motion. Thus, on May 26, 2017, a default judgment was entered.

(ECF No. 3, PageID.39-40.) It, too, was served on White at the Southfield address. (ECF No. 3,

PageID.41.) None of these mailings to White were returned. (ECF No. 3, PageID.55.)

       In an effort to collect on the debt, the Estate seized several of White’s vehicles. That got

his attention. With new counsel, White filed a motion pursuant to Federal Rule of Civil Procedure

60(b) to set aside the default judgment and for a temporary restraining order to prevent the sale of



                                                 2
the vehicles. (ECF No. 3, PageID.42.) White argued that he was not served with pleadings related

to the withdrawal of his counsel or the default judgment and thus, was unaware of them. (ECF No.

3, PageID.48.) He also claimed, without elaboration, that he “has a good and meritorious defense

against the allegations in the” adversarial complaint. (Id.)

       At the hearing on the motion to set aside the default judgment, White’s counsel disclosed

that White was no longer living at the Southfield, Michigan address. But he did not know when

White moved or whether White had provided a forwarding address to the post office.

       The Bankruptcy Court denied White’s request to set aside the default. The Court stated that

one of the duties of the debtor under Bankruptcy Rule 4002(a)(5) is to file a statement of any

change of address. According to the Bankruptcy Court, White had failed to do so. And the

Bankruptcy Court found that the Estate had properly served the complaint, motion for default

judgment, and default judgment by mailing them to White’s last known address. Thus, relying on

the Bankruptcy Rules and In re Villarreal, 304 B.R. 882, 885 (B.A.P. 8th Cir. 2004), in which the

court reiterated that “[p]ursuant to Federal Rule of Bankruptcy Procedure 4002(5), the debtor is

required to file a statement of any change of the debtor’s address,” the Bankruptcy Court found no

excusable neglect to warrant setting aside the default judgment. So the Bankruptcy Court denied

the motion. Recording of Oral Argument, Estate of Charliemae Johnson v. White, No. 16-05065

(Bankr. E.D. Mich. Nov. 18, 2016); (ECF Nos. 33, 34; ECF No. 3, PageID.61).1

       White timely filed this appeal.




       1
         It was also revealed at the hearing that the 4 vehicles seized by the Estate had already
been sold. So it would appear that White’s request for injunctive relief is moot.
                                                  3
                                                 II.

       Because Federal Rule of Civil Procedure 60(b) “allows for some discretion in determining

whether to grant . . . relief” from the entry of a default judgment, this Court reviews the Bankruptcy

Court’s decision to deny Rule 60(b) relief for an abuse of discretion. McCurry v. Adventist Health

System/Sunbelt, Inc., 298 F.3d 586, 592 (6th Cir. 2002)); see also In re Schoenlein, 312 B.R. 600,

602, (B.A.P. 6th Cir. 2002) (citing In re Baskett, 219 B.R. 754, 757 (B.A.P. 6th Cir. 1998)). “A

finding of an abuse of discretion must rest upon a definite and firm conviction that the trial court

committed a clear error of judgment. This may occur where, for example, the [Bankruptcy] Court

applies the incorrect legal standard, misapplies the correct legal standard, or relies upon clearly

erroneous findings of fact.” In re Colangelo, 414 B.R. 136, 140-141 (E.D. Mich. 2009) (citing

McCurry, 298 F.3d at 592).

                                                 III.

       Federal Rule of Civil Procedure 60(b)(1) and (6) are made applicable in bankruptcy cases

by Rule 9024 of the Federal Rules of Bankruptcy Procedure. Under Rule 60(b)(1), a court may

provide relief from a final judgment on the grounds of “mistake, inadvertence, surprise, or

excusable neglect.” Under Rule 60(b)(6), relief from a judgment may be granted for “any other

reason that justifies relief.” The Sixth Circuit has “repeatedly emphasized that Rule 60(b)(6)

applies only in exceptional and extraordinary circumstances.” McCurry, 298 F.3d at 596. White

has made no showing of any exceptional circumstances.

       So the Court will focus on Rule 60(b)(1). In determining whether to set aside a default

judgment, the court considers the following factors: (1) whether the non-defaulting party will be

prejudiced; (2) whether the defaulting party has a meritorious defense; and (3) whether culpable

conduct of the defendant led to the default. United Coin Meter Co. v. Seaboard Coastline Railroad,



                                                  4
705 F.2d 839, 845 (6th Cir. 1983). When relief is sought under Rule 60(b)(1), the culpability factor

is framed in terms of “mistake, inadvertence, surprise, or excusable neglect.” Waifersong, Ltd.,

Inc. v. Classic Music Vending, 976 F.2d 290, 292, (6th Cir. 1992). “It is only when the defendant

can carry this burden that he will be permitted to demonstrate that he also can satisfy the other two

factors.” Id.

        White has not shown “mistake, inadvertence, surprise, or excusable neglect.” There is no

dispute that White was served with the complaint in the adversary proceeding; indeed, the parties

engaged in settlement negotiations. According to the proofs of service in the record, the subsequent

motion for default judgment and resulting default judgment were served on White at the same

address as the complaint. None of the mailings were returned. And this was the only address White

supplied in the bankruptcy proceeding. As the Bankruptcy Court correctly found, “[White] clearly

had an obligation under the bankruptcy code to provide a change of address to the court during

[his] chapter 7 case as delineated in Federal Rule of Bankruptcy Procedure 4002(5). [His] failure

to fulfill that duty is culpable conduct which directly led to the entry of the default judgment. Since

Defendant was culpable, [he] has failed to satisfy the first prong of the proof needed to set aside

default judgment.” In re Andrews, No. 05-66973, 2006 Bankr. LEXIS 3630, at *7 (Bankr. N.D.

Ohio 2006); see also In re Hammer, 940 F.2d 524, 526 (9th Cir. 1991) (affirming bankruptcy

court’s denial of motion to set aside default judgment where debtor failed to apprise the bankruptcy

court of his forwarding address and was properly served under the Bankruptcy Rules).

        White’s arguments do not persuade. While alleging that the Bankruptcy Court abused its

discretion in denying his motion to set aside the default judgment (ECF No. 6, PageID.88), he does

not say how or why. Instead, he simply repeats the arguments he made to the Bankruptcy Court.

True, his appeal brief states that he was not aware of his bankruptcy counsel’s withdrawal or the



                                                  5
existence of the default judgment because “he was not properly or actually served with pleadings

relevant to the withdrawal and/or the related default judgment.” (ECF No. 6, PageID.90.) But the

reason White may not have been “actually served” with certain motions and orders was because

he did not, as he was required to do, keep a current address on file with the Bankruptcy Court. And

White does not say why U.S. mail at his last known address did not amount to “proper[] . . .

serv[ice].” So White’s assertion that “he was not properly or actually served with pleadings

relevant to the withdrawal and/or the related default judgment” does not establish the “mistake,

inadvertence, surprise, or excusable neglect” that Rule 60(b)(1) requires.

       Thus, the Bankruptcy Court did not abuse its discretion in denying the motion to set aside

the default judgment for lack of excusable neglect. And so there is no need to address the other

United Coin factors.

                                               IV.

       For the reasons set forth above, the Bankruptcy Court’s March 20, 2018 order denying

White’s motion to set aside the default judgment is AFFIRMED.

       IT IS SO ORDERED.



                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE
Date: November 26, 2018




                                                6
                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, November 26, 2018, using the Electronic Court Filing system
and/or first-class U.S. mail.


                                            s/William Barkholz
                                            Case Manager




                                               7
